Exhibit 21.1 IDENTIV, INC. SUBSIDIARIES OF THE REGISTRANT Subsidiary Legal Name Jurisdiction ofIncorporation/Formation Americas: ACIG TECHNOLOGY Corp. Florida Microtech International Inc. Delaware SCM Microsystems (U.S.) Inc. Delaware 4446691 Canada Inc. Canada idOnDemand Inc. Delaware Europe: Identive Technologies AG Germany Bluehill ID AG Switzerland Identive Services AG Switzerland Identiv GmbH Germany SCM Microsystems Group Ltd. United Kingdom SCM Microsystems Ltd. United Kingdom Asia: Multicard Pty Ltd Australia SCM Microsystems (Asia) Pte. Ltd. Singapore Identiv KK Japan SCM Microsystems (India) Private Limited India IdentivPvt. Ltd. India Identiv Pte. Ltd. Singapore All subsidiaries of the registrant are substantially owned, directly or indirectly by Identiv, Inc., and do business under their respective names.
